DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on Rejoinder with Respect to Restriction/Election
The Examiner acknowledges Applicant’s request for rejoinder of the previously withdrawn claims (p. 17, last three lines of Applicant’s reply filed on March 29, 2021).  	In response to Applicant’s request, independent Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-3, 8, 12-14, and 16-18, directed to different species/subspecies of the pneumatically driven apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 11, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of the Claims
Receipt and entry of Applicants’ reply filed on March 29, 2021 is acknowledged.  Considering the claims of the application that are rejoined as described above, Claims 1-20 are amended.  Thus, Claims 1-20 are pending and are further examined on the merits in the U.S. non-provisional application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
				the structure second component 54 as recited in Claim 1, line 28 (i.e., this is one of the “three principle components” recited in Claim 1) and as described in the specification (p. 20, line 24) is not found depicted in the embodiment of Figs. 10-12 of the drawings.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
			Applicant has added new reference numerals 30 and 40 to PRIOR ART Figs. 2, 3, 4, 6, and 7 (i.e., conventional magnetic gear arrangements 30, conventional pneumatic motors 40 as described by Applicant (p. 15, end of middle paragraph in Applicant’s reply filed on March 29, 2021) which do not have corresponding written description in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Specification
The amendment to the title and Abstract is acceptable (p. 2 and p. 11 of Applicant’s reply filed on March 29, 2021) except where noted below.  

The disclosure is objected to because of the following informalities:
		“the pneumatic motor” (next to last line of the amended Abstract) should be ‘the rotary vane pneumatic motor’, and
		Applicant has designated Figs. 2, 3, 4, and 6-8c as PRIOR ART.  To enhance the clarity of this understanding to a reader of the specification it is recommended that the BREIF DESCRIPTION OF THE DRAWINGS section be appropriately updated as needed to reflect these PRIOR ART designations of these Figures. 
Appropriate correction is required.

The specification is objected to because the specification lacks section headers that would provide further clarity to provide an orderly understanding of Applicant’s application.  The guidelines below are provided for the convenience of Applicant.   


Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
The following claims are objected to because of the following informalities:  
			“about rotational axes running or coaxial” (Claim 1, line 25) should be ‘about rotational axes running [[
			“the cylindrical rotor (104) forms the first component” should be ‘the cylindrical rotor [[
			“the airgap” (Claim 6, last line) should be ‘the air gap [[
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “wherein the cylindrical rotor (104) of the pneumatic rotary vane motor (100) includes the first number (n_input) of magnetic pole pairs (56) configured as permanent magnets attached thereto between the plurality of radially movable vanes so that the cylindrical rotor (104) forms the first component (52) or the second component (54) of the magnetic gear arrangement (20)” in combination with the embodiment of the pneumatically driven apparatus as shown in Figs. 10-12 make the claim indefinite in that it is not understood a single physical structure (i.e., the cylindrical rotor 104, Figs. 10-12) as recited in Claim 1 can be either the first component or the second component when the second component (54) depicts a different structure than the cylindrical rotor structure 104 (see Fig. 12) which is the structure to the right of second component 54 as shown in Fig. 12.    
In Regard to Claim 16
	The elements “a pneumatic rotary vane motor” and “a magnetic gear arrangement” as recited in Claim 16 (Claim 16, line 2) relative to the same elements recited in Claim 1 (Claim 1, line 3 and lines 20 and 21) from which Claim 16 depends make the claim indefinite in that it is not understood if these elements are the same elements or different elements as those recited in Claim 1.  

In Regard to Claim 19
	The phrase “the pneumatically driven apparatus has an axial direction” (Claim 19, line 3) makes the claim indefinite in that this phrase is broadly recited in a manner where it is not clear what direction of the pneumatically driven apparatus is actually the axial direction and/or what element(s) of Applicant’s pneumatically driven apparatus the axial direction is relative to. 



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (this is relative to the rejoinder of the claims as described above; Claims 1, 4-7, 9-11, 15, and 19-20 were previously indicated as allowable subject matter as described in paragraph #14 of the Non-Final Rejection having notification date of December 28, 2020).

Response to Arguments 
Applicant's claim amendments and arguments filed in the reply filed on March 29, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) the other listed specification objections,
			(iii) objections to the claims, and
			(iv) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313) 446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday April 6, 2021

/Mary Davis/Primary Examiner, Art Unit 3746